                                                                                              




                                                    


 
 
                             UNITED STATES DISTRICT COURT

               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 
           ANTHONY CHRISTOPOULOS, ET AL.,                     Case No. EDCV 18-216 JGB (SPx)
 
                                                 Plaintiff,
 
                        v.                                             JUDGMENT
 
         ORGANICA PATIENT GROUP, INC., ET
           AL.

                                           Defendant.



          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                Pursuant to the Order filed concurrently herewith, Plaintiffs Anthony

          Christopoulos and Butterware.com, LLC’s Motion for Default Judgment against

          Defendants Organica Patient Group, Inc., Energy Clinic, LLC, Rudy Alarcon,

          Kristen Abelon, Mary Palma is GRANTED as to Counts One, Two, Three, and

          Six. Anthony Christopoulos is awarded $200,000 in damages and $115,528.77 in

          interest from Organica Patient Group, Inc. Plaintiffs Anthony Christopoulos and

          Butterware.com, LLC are awarded $100,000 in damages and $45,534.25 in interest

          from Organica Patient Group, Inc., Energy Clinic, LLC, Rudy Alarcon, Kristen

          Abelon, and Mary Palma, who shall be jointly and severally liable for this amount.



                IT IS FURTHER ORDERED that Plaintiff mail or personally serve a copy

          of this judgment and the Order concurrently filed therewith to Defaulting


                                                                                          




      


  Defendants. Plaintiff shall file Proof of Service with the Court within ten days of
  the date of the Order.
 
          Dated: January 9, 2019
 
                                            THE HHONORABLE
                                                     ONORABLE JESUS G. BERNAL
                                            United
                                              U i d States
                                                     S     District
                                                           Di i Judge
                                                                    J d

 
  
 



















                                              
